DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24, 27, 29-30, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Farkas (US 5,246,423).

    PNG
    media_image1.png
    430
    854
    media_image1.png
    Greyscale

Regarding claim 16, Mirov et al. discloses a stopper (“plunger head 22” of Fig. 1, 3, 4A, and 7) configured to be disposed within a medical cartridge (“barrel 12” of Fig. 1, see Fig. 1 illustrating how the stopper is disposed within the medical cartridge), the stopper (22) comprising: a shell (“second component 33” of Fig. 4A) defining a first cavity (see Examiner’s annotated Fig. 4A illustrating how the shell is U-shaped and, therefore, comprises a cavity which “electronic components 29” and “first component 31” may be disposed within), and a wall (see Examiner’s annotated Fig. 4A above) having an exterior surface (see Examiner’s annotated Fig. 4A above) and an interior surface (see Examiner’s annotated Fig. 4A above), the exterior surface (see Fig. 4A above) being sized and shaped to fit inside the medical cartridge (12, see Fig. 4A above illustrating how the shell comprises an exterior surface opposite the interior surface which forms the cavity and see Fig. 1 illustrating how the shell is sized and shaped to fit inside the medical cartridge), the shell (33) being configured to be advanced into the medical cartridge (12) by a plunger (“plunger 14” of Fig. 1, see Fig. 1 illustrating how the shell is configured to be advanced into the cartridge when a force is applied to the plunger to direct the plunger into the cartridge) to apply pressure to a substance (“medication 20” of Fig. 1) contained in the medical cartridge (12, see Fig. 1 illustrating how advancing the shell into the cartridge would generate a pressure 
In the same field of endeavor, Farkas teach a stopper (“resilient stopper 26” and “extension 64” of Fig. 2-3) configured to be disposed within a medical cartridge (“barrel 22” of Fig. 2, see Fig. 2 illustrating how “resilient stopper 26” and “extension 64” are both disposed within the medical cartridge), the stopper (26/64) comprising: a shell (“resilient stopper 26” of Fig. 2-3) defining a first cavity (see Fig. 3 illustrating how the shell is hollow and, therefore, defines a first cavity extending along the central, longitudinal axis of the shell from “open rear stopper end 74” to “orifice 80” of Fig. 3), at least one side cavity (“retention groove 76” of Fig. 3) open to the first cavity (see Fig. 3 illustrating how 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Mirov et al. such that the shell comprises the side cavity of Farkas wherein the side cavity is open to the first cavity and the side cavity is formed on the interior surface of the wall in the manner taught by Farkas and to have modified the stopper of Mirov et al. such that the insert comprises the alignment feature of Farkas wherein the alignment feature is configured to be inserted at least partly into the side cavity when the insert is inserted into the shell as is further taught by Farkas. Such a modification would be advantageous because Farkas teaches that such a modification allows the shell to be snapped onto the insert with ease (see Col. 4, lines 61-68 of Farkas). 
Regarding claim 17, Mirov et al. in view of Farkas teaches the stopper of claim 16. Mirov et al. further teaches wherein the sensing signal (25) is an acoustic signal (see [0023], lines 1-2 indicating how, “Transducer 24 may be configured to send and receive ultrasonic signals”).
Regarding claim 18, Mirov et al. in view of Farkas teaches the stopper of claim 16. Mirov et al. further teaches wherein the electronic device (29) is configured to communicate with an external electronic device (see [0023], lines 4-13 indicating how, “Transceiver 30 may be configured to wirelessly communicate with a remote device”).
Regarding claim 19, Mirov et al. in view of Farkas teaches the stopper of claim 18. Mirov et al. further teaches wherein the electronic device comprises a wireless transceiver (“transceiver 30” of Fig. 3) configured to communicate with the external electronic device (see [0023], lines 4-13 indicating how, “Transceiver 30 may be configured to wirelessly communicate with a remote device”).
Regarding claim 20, Mirov et al. in view of Farkas teaches the stopper of claim 19. Mirov et al. further teaches wherein the wireless transceiver (30) is configured to transmit data acquired by the sensor (24/34/36) to the external electronic device (see [0058], lines 1-5 indicating how, “Plunger head 22 may transmit data (e.g., the amount of medication 20 dispensed and time and date it was dispensed) to a remote device (e.g., a smart phone, a glucose monitor, an insulin pump, or a computer) via one or more of the wireless communication methods” and see [0023], lines 4-13 indicating how, “Transceiver 30 may be configured to wirelessly communicate with a remote device”).
Regarding claim 21, Mirov et al. in view of Farkas teaches the stopper of claim 16. Mirov et al. further teaches wherein the electronic device (29) is configured to be activated by a force applied to the stopper (22, see [0045], lines 12-17 indicating how, “power source 28 may be positioned within first 
Regarding claim 22, Mirov et al. in view of Farkas teaches the stopper of claim 16. Mirov et al. further teaches wherein the electronic device (29) comprises a temperature sensing element (“temperature sensor 36” of Fig. 3) configured to activate the electronic device (29) upon sensing a change in temperature (see [0068], lines 12-15 indicating how, “microcontroller 26 may be programmed to log the temperature only when there is a change in temperature, thus saving on data storage”) and upon reaching a temperature threshold (see [0068], lines 17-22 indicating how, “Plunger head 22 thus may monitor the temperature medication 20 through storage and up through use to ensure it stays within an acceptable range. If the temperature of the medication 20 goes outside the acceptable range then plunger head 22 may be configured to send an alert”).
Regarding claim 23, Mirov et al. in view of Farkas teaches the stopper of claim 16. Mirov et al. further teaches wherein the electronic device (29) comprises an energy source (“power source 28” of Fig. 3, see [0023], lines 3-15 indicating how, “Power source 28 may be configured to power transducer 24, microcontroller 26, transceiver 30, temperature sensor 36, and other electronic components of plunger head 22”).
Regarding claim 24, Mirov et al. in view of Farkas teaches the stopper of claim 23. Mirov et al. further teaches wherein the energy source (28) comprises a wireless charging module having a capacitive electronic circuit (see [0066], lines 1-6 indicating how, “Power source 28 may be any suitable power source. For example, power source 28 may be a battery, a capacitor, or the like. In some embodiments, power source 28 may be rechargeable via wireless energy transmission, for example, inductive coupling, resonant inductive coupling, radio frequency (RF) link, or the like).
Regarding claim 27, Mirov et al. in view of Farkas teaches the stopper of claim 16. Mirov et al. further teaches wherein the sensor (24/34/36) is configured to transmit the sensing signal (25) through 
Regarding claim 29, Mirov et al. in view of Farkas teaches the stopper of claim 16. Mirov et al. further teaches wherein the body (see Examiner’s annotated Fig. 4A above) of the insert (31) is sized and shaped to fit completely within the first cavity when inserted (see Fig. 4A illustrating how the body fits entirely within the first cavity of the shell).
Regarding claim 30, Mirov et al. in view of Farkas teaches the stopper of claim 16. Mirov et al. further teaches wherein the insert (31) comprises a cap member (‘Cap Member’, see Examiner’s annotated Fig. 4A above) configured to enclose the first cavity (see Fig. 4A above) when the insert (31) is inserted into the shell (33, see Fig. 4A illustrating how the cap encloses the first cavity when the insert is inserted into the shell), and wherein the cap member (see Fig. 4A above) is configured to receive a driving force from the plunger (14) to advance the stopper (22) in the medical cartridge (12, see Fig. 4A and Fig. 1 and note how orienting the stopper such that the cap faces the plunger ensures that the cap is configured to receive a driving force from the plunger to advance the stopper).
Regarding claim 33, Mirov et al. discloses a medical cartridge (“syringe 10” of Fig. 1, see Fig. 1 illustrating how “syringe 10” comprises “medication 20” and, therefore, corresponds to a medical cartridge), comprising: a cartridge housing (“barrel 12” of Fig. 1); a stopper (“plunger head 22” of Fig. 1, 3, 4A, and 7) comprising: a shell (“second component 33” of Fig. 4A) defining a first cavity (see Examiner’s annotated Fig. 4A illustrating how the shell is U-shaped and, therefore, comprises a cavity which “electronic components 29” and “first component 31” may be disposed within), and a wall (see ; wherein the shell (33) is configured to pass the sensing signal therethrough (25, see Fig. 4A and Fig. 7 illustrating how the sensing signal is passed through a portion of the shell in order to travel within the cartridge); wherein the sensor (29) is configured to be responsive (“distance D” of Fig. 7) to a position of the stopper (22) in the medical cartridge (10, see [0049], lines 8-20); wherein the shell (33) is configured to be inserted into the cartridge housing (12, see Fig. 1 illustrating how the shell is inserted 
In the same field of endeavor, Farkas teach a stopper (“resilient stopper 26” and “extension 64” of Fig. 2-3) configured to be disposed within a medical cartridge (“barrel 22” of Fig. 2, see Fig. 2 illustrating how “resilient stopper 26” and “extension 64” are both disposed within the medical cartridge), the stopper (26/64) comprising: a shell (“resilient stopper 26” of Fig. 2-3) defining a first cavity (see Fig. 3 illustrating how the shell is hollow and, therefore, defines a first cavity extending along the central, longitudinal axis of the shell from “open rear stopper end 74” to “orifice 80” of Fig. 3), at least one side cavity (“retention groove 76” of Fig. 3) open to the first cavity (see Fig. 3 illustrating how 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Mirov et al. such that the shell comprises the side cavity of Farkas wherein the side cavity is open to the first cavity and the side cavity is formed on the interior surface of the wall in the manner taught by Farkas and to have modified the stopper of Mirov et al. such that the insert comprises the alignment feature of Farkas wherein the alignment feature is configured to be inserted at least partly into the side cavity when the insert is inserted into the shell as is further taught by Farkas. Such a modification would be advantageous because Farkas teaches that such a modification allows the shell to be snapped onto the insert with ease (see Col. 4, lines 61-68 of Farkas). 
Regarding claim 34, Mirov et al. in view of Farkas teaches the medical cartridge of claim 33. Mirov et al. further teaches wherein the cartridge housing (12) comprises a medicament (“medication 20” of Fig. 1, see Fig. 1 illustrating how the cartridge housing comprises the medicament).
Regarding claim 36, Mirov et al. in view of Farkas teach the stopper of claim 16 and further teaches wherein the at least one side cavity is formed as a notch on the interior surface of the wall (see Fig. 2-3 of Farkas illustrating how the at least one side cavity taught by Farkas is formed as a recessed notch on the interior surface of the wall and note how, therefore, the at least one side cavity of Mirov et al. in view of Farkas is similarly formed as a notch on the interior surface of the wall). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Farkas (US 5,246,423) and Kietzmann et al. (US 2014/0330243).
Regarding claim 25, Mirov et al. in view of Farkas teaches the stopper of claim 23. Mirov et al. does not, however, teach wherein the energy source comprises a piezoelectric element configured to generate electric energy from a force applied to the stopper.
In the same field of endeavor, Kietzmann et al. teaches an injection device (“pen-type injector 10” of Fig. 1-3) comprising an energy source (“power supply 38” of Fig. 3), wherein the energy source (38) comprises a piezoelectric element (see [0143], lines 9-11 indicating how, “the power supply 38 may comprise at least one converter, like a piezo-element”) configured to generate electric energy from a force (“mechanical power” of [0143], lines 9-11) applied by a user (see [0143], lines 9-11 indicating how, “the power supply 38 may comprise at least one converter, like a piezo-element, adapted to transfer mechanical power provided by a user into electric energy”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy source of Mirov et al. in view of Farkas such that it .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Farkas (US 5,246,423) and Forlani et al. (WO 2016/036574).
Regarding claim 26, Mirov et al. in view of Farkas teaches the stopper of claim 23. Mirov et al. does not, however, teach wherein the energy source comprises a thermoelectric element configured to generate electrical energy from heat energy absorbed by the stopper.
In the same field of endeavor, Forlani et al. teaches a sensing system (“sensing system 20” of Fig. 1) for use with a medical cartridge (“container 25” of Fig. 1-2) wherein the cartridge comprises a stopper (“plunger 52” of Fig. 2). Forlani et al. further teaches wherein the sensing system (20) comprises an energy source (see Page 6, lines 14-19 indicating how, “Any necessary electrical power can be provided in one or more of a number of suitable ways”), wherein the energy source comprises a thermoelectric element (see Page 6, lines 14-19 indicating how, “Any necessary electrical power can be provided in one or more of a number of suitable ways, such as by fixed or rechargeable batteries, or external power supply, or supercapacitors, or energy harvesting systems such as solar, inductive, forced/free convection gas flow, radio frequency, vibration or kinetic, or thermoelectric
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy source of Mirov et al. in view of Farkas such that it comprises a thermoelectric element as taught by Forlani et al. Such a modification would provide an energy source comprising a thermoelectric element configured to generate electrical energy from heat energy absorbed by the stopper. Forlani et al. teaches that thermoelectric elements are a suitable energy source for injection devices (see Page 6, lines 14-19). Furthermore, Mirov et al. teaches that the energy source may be any suitable energy source (see [0066], lines 1-2).
Claims 28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Farkas (US 5,246,423) and Huegli (US 2003/0233075).
Regarding claim 28, Mirov et al. in view of Farkas teaches stopper of claim 16. Mirov et al. does not, however, disclose the stopper further comprising one or more sealing elements extending from the exterior surface of the shell, wherein the one or more sealing elements are made from a first material and the shell is made from a second material of lower compressibility compared to the first material.
In the same field of endeavor, Huegli teaches a stopper (“piston stopper 1” of Fig. 1) comprising: a shell (“stopper body 2” of Fig. 1) defining a cavity (see Fig. 1 illustrating how the shell comprises a cavity for the purposes of fitting “stopper body holder 4” within the cavity); and an insert (“stopper body holder 4” of Fig. 1) configured to be inserted into the cavity (see Fig. 1 illustrating the insert inserted into the cavity); one or more sealing elements (“sealing elements 8, 9” of Fig. 1) extending from the exterior surface of the shell (2, see Fig. 1 illustrating how the sealing elements extend circumferentially around the exterior surface of the shell), wherein the sealing elements (8/9) are made from a first material (see [0045], lines 1-3 indicating how, “At least the sealing elements 8, 9 of the membrane body 3 are formed from an elastic material, for example an elastic plastic or rubber material”) and the shell (2) is made from a second material (see [0047], lines 1-4 indicating how, “the stopper body 2 and the stopper body holder 4 are preferably made of an inflexible material, particularly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Mirov et al. in view of Farkas such that it further comprises one or more sealing elements extending from the exterior surface of the shell, wherein the one or more sealing elements are made from a first material and the shell is made from a second material of lower compressibility compared to the first material as taught by Huegli. Such a modification corresponds to a design which was already well known in the field of art prior to the effective filing date of the claimed invention. Furthermore, providing the sealing elements creates a seal between a product container and the stopper through elastic distortion and prevents the stopper from making direct contact with the product stored in the container (see [0045], lines 7-11 of Huegli). 
Regarding claim 31, Mirov et al. in view of Farkas teaches the stopper of claim 16. Mirov et al. does not, however, disclose wherein the shell is a rigid shell comprising a substantially rigid material; and the stopper further comprises a sealing member disposed around the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge.
In the same field of endeavor, Huegli teaches a stopper (“piston stopper 1” of Fig. 1) comprising: a shell (“stopper body 2” of Fig. 1) defining a cavity (see Fig. 1 illustrating how the shell comprises a cavity for the purposes of fitting “stopper body holder 4” within the cavity); and an insert (“stopper body holder 4” of Fig. 1) configured to be inserted into the cavity (see Fig. 1 illustrating the insert inserted into the cavity); the shell (2) is a rigid shell comprising a substantially rigid material (see [0047], lines 1-4 indicating how, “the stopper body 2 and the stopper body holder 4 are preferably made of an inflexible material, particularly preferably an inflexible plastic material” and note how this corresponds 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Mirov et al. in view of Farkas such that the shell is a rigid shell comprising a substantially rigid material; and the stopper further comprises a sealing member disposed around the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge as taught by Huegli. Such a modification would be advantageous because providing the sealing protrusions creates a seal between a product container and the stopper through elastic distortion and prevents the stopper from making direct contact with the product stored in the container (see [0045], lines 7-11 of Huegli). Additionally, such a modification would be advantageous because a rigid shell helps to prevent this element from being distorted (see [0020] of Huegli).  
Regarding claim 32, Mirov et al. in view of Farkas teaches the stopper of claim 16 and further discloses wherein in the shell (33) is a soft shell comprising a substantially pliable material (see [0025], lines 25-35 of Mirov et al. indicating how, “second component may be formed of an elastomer (e.g., butyl rubber)” and note how this corresponds to a soft material comprising substantial pliability). Mirov et al. does not, however, disclose wherein the exterior surface of the soft shell defines a sealing protrusion extending radially from the exterior surface and arranged to form a seal between the exterior 
In the same field of endeavor, Huegli teaches a stopper (“piston stopper 1” of Fig. 1) comprising: a shell (“stopper body 2” of Fig. 1) defining a cavity (see Fig. 1 illustrating how the shell comprises a cavity for the purposes of fitting “stopper body holder 4” within the cavity); and an insert (“stopper body holder 4” of Fig. 1) configured to be inserted into the cavity (see Fig. 1 illustrating the insert inserted into the cavity); and the exterior surface of the shell (2) defines a sealing protrusion (“sealing elements 8, 9” of Fig. 1) extending radially from the exterior surface (see Fig. 1 illustrating how the sealing protrusion extends radially around the outmost circumference of the shell and, therefore, extends radially from the exterior surface of the shell) and arranged to form a seal between the exterior surface and in inner surface of a medical cartridge when the stopper (1) is disposed within the medical cartridge (see [0007], lines 9-12 indicating how, “The membrane body comprises at least one sealing element for sealing the product container off from the stopper body when the piston stopper is inserted into the product container”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior surface of the soft shell of Mirov et al. in view of Farkas such that it defines a sealing protrusion extending radially from the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge as taught by Huegli. Such a modification would be advantageous because providing the sealing protrusions creates a seal between a product container and the stopper through elastic distortion and prevents the stopper from making direct contact with the product stored in the container (see [0045], lines 7-11 of Huegli).  
Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Clemente et al. (US 2014/0213975) and Farkas (US 5,246,423).
Regarding claim 35, Mirov et al. discloses a method of manufacturing a medical cartridge (“syringe 10” of Fig. 1, see Fig. 1 illustrating how “syringe 10” comprises “medication 20” and, therefore, corresponds to a medical cartridge), comprising: inserting a shell (“second component 33” of Fig. 4A) into a housing (“barrel 12” of Fig. 1) of the medical cartridge (10, see Fig. 1 and Fig. 4A illustrating how the shell is inserted into the housing of the medical cartridge when the “plunger head 22” is similarly inserted into the housing), the shell (33): sealing an open end of the housing (12, see [0019], lines 8-12 indicating how, “a standard syringe usually contains a plunger head at the end of the plunger that seals the top of the barrel” and see Fig. 4A illustrating how the shell forms the outermost surface of the “plunger head 22” and, therefore, the shell is the portion of the “plunger head 22” which performs the function of sealing an open end of the housing), defining a first cavity (see Fig. 4A above illustrating how the shell is U-shaped and, therefore, comprises a cavity which “electronic components 29” and “first component 31” may be disposed within) that is accessible outside the housing (12, see Fig. 4A illustrating how the cavity is accessible in order for “electronic components 29” and “first component 31” to be inserted there within), a wall (see Examiner’s annotated Fig. 4A above) extending along the medical cartridge (10, see Fig. 1 and Fig. 4A above illustrating how the wall of the shell extends along the medical cartridge when the shell is inserted within the medical cartridge as illustrated in Fig. 1), the wall having an interior surface (see Examiner’s annotated Fig. 4A above illustrating the wall having an interior surface), and being configured to pass a sensing signal (“ultrasonic signals 25” of Fig. 7) therethrough (see Fig. 4A and Fig. 7 illustrating how the sensing signal is passed through a portion of the shell in order to travel within the cartridge); heat sterilizing the shell (33, see step 208 of Fig. 6, “Method 200 may also include, at step 208, sterilizing a second component 33 using a higher-temperature sterilization method”); and after the heat sterilizing (208), placing an insert (“first component 31” of Fig. 4A) into the shell (33, see step 210 of Fig. 6, “Method 200 may also include, at step 210, attaching first component 31 to second component 33 to form plunger head 22” and see Fig. 4A illustrating how the insert is 
In the same field of endeavor, Clemente et al. teaches a method of manufacturing a medical cartridge (“drug container 50” of Fig. 1A-4C) comprising a housing (“barrel 58” of Fig. 2A-2B) wherein the medical cartridge (50) and, subsequently, the housing (58) are sterilized (see [0090], lines 17-21 indicating how, “This entire sub-assembly, including drive mechanism 100, drug container 50, fluid pathway connection 300, fluid conduit 30, and insertion mechanism 200 may be sterilized”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mirov et al. such that it comprises sterilizing the housing of the medical cartridge as taught by Clemente et al. Such a modification would provide that the method comprising heat sterilizing the shell and housing; and after the heat sterilizing, placing the insert into the cavity of the shell. Furthermore, such a modification would be advantageous because Clemente et al. teaches that components which form the path that a fluid drug travels, such as the medical cartridge, ought to be sterilized ([0020], lines 12-17 of Clemente).
Neither Mirov et al. nor Clemente et al. teach the wall having at least one second cavity formed on the interior surface and open to the first cavity or the method comprising inserting at least one alignment feature of the insert into the at least one second cavity.
Farkas teaches a method of manufacturing a medical cartridge (“syringe 20” of Fig. 1), comprising: inserting a shell (“resilient stopper 26” of Fig. 2-3) into the medical cartridge (20, see Fig. 2 illustrating how the shell is inserted), the shell (26) defining a first cavity (see Fig. 3 illustrating how the shell is hollow and, therefore, defines a first cavity extending along the central, longitudinal axis of the shell from “open rear stopper end 74” to “orifice 80” of Fig. 3), a wall (see Fig. 2-3 illustrating how the shell includes a wall having an interior surface and an exterior surface) extending along the medical cartridge (20, see Fig. 2 illustrating how the exterior surface of the wall extends along an interior surface of the medical cartridge), the wall having an interior surface (see Fig. 3 illustrating how the wall has an inner surface which forms “retention groove 76” as well as the first cavity) and at least one second cavity (“retention groove 76” of Fig. 3) formed on the interior surface (see Fig. 3 illustrating how the second cavity is formed on the interior surface) and open to the first cavity (see Fig. 3 illustrating how the side cavity extends circularly around the first cavity and is open to the first cavity in order to facilitate the insertion of “stopper stabilizer 66” into the side cavity). Farkas further teaches the method comprising placing an insert (“extension 64” of Fig. 3) into the shell (26, see Fig. 2 illustrating how the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mirov et al. in view of Clemente et al. such that the wall has the second cavity formed on the interior surface and open to the first cavity as taught by Farkas and further modifying the method such that the insert comprises the alignment feature taught by Farkas. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Mirov et al. in view of Clemente such that the method step of placing the insert into the shell further comprises inserting the alignment feature of the insert into the second cavity in the manner taught by Farkas. Such a modification would be advantageous because Farkas teaches that such a modification allows the shell to be snapped onto the insert with ease (see Col. 4, lines 61-68 of Farkas). Finally, Mirov et al. teaches that the shell and the insert may take on a variety of shapes and forms (see [0025], lines 7-8 of Mirov et al.). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Beebe (US 2002/0016572) is not relied upon for teaching “at least one side cavity open to the first cavity” as required by newly amended claims 16, 33, and 35. Rather, Farkas (US 5,246,423) is relied upon in the present Office Action for teaching this feature as outlined in detail above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783